DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received 10/20/2022 have been entered and considered herein. Amended and original Claims 1-19 are pending.
Response to Arguments
Response to the Claim 16 objection is cured with the amendment. 
Response to the 35 USC §103 rejections (Remarks pg 5-7) regarding Claims 1-19 has been fully considered and is not persuasive. 
Applicant provides the following response regarding the 04/20/2022 Non-Final Rejection using the cited prior art, Rozploch et al (U.S. 9953210) in view of Kasahara et al (U.S. 9674459):
Applicant respectfully states that claim 1 is not obvious over the combination of 
references cited. At a minimum, neither of the cited references, nor the combination, 
teaches or discloses "recording raw image data of the surface using a polarimeter with pixelated polarizer array architecture, the pixelated polarizer array internal to the polarimeter" and "obtaining polarized images using the polarimeter." The Office Action itself states that these elements (before the present amendment) are not found in Rozploch. These elements are also not found in Kasahara or the combination of references. First, Kasahara does not teach or disclose a polarimeter with pixelated polarizer array architecture. Kasahara also does not teach or disclose "the pixelated polarizer array internal to the polarimeter." See, e.g. Kasahara at Col 3., lns 5-9. For at least these reasons, claim 1 is not obvious over the combination of references cited.

Examiner respectfully disagrees. In response:
Applicant’s specification teaches the polarimeter 1001 transmits raw image data to the signal processing unit 1002 (Specification 07/08/2019, Fig 2 and ¶ [0019]). This configuration is equivalent to the applicant’s reference to Kasahara at Col 3 ln 5-9, (“The image capturing unit 10 may use a so-called “polarization camera” provided independently of the image processing system. In this case, a polarization image IMP may be obtained as a “captured image” of the polarization camera.”). The configuration of Applicant’s system is similar to system disclosed by Kasahara et al. In addition to the system configuration being similar, the relevant features of applicant’s polarimeter are identified in the prior art.
Applicant’s configuration of the polarimeter 1001 (defined as a digital camera, ¶ [0018]) is recognized to include the pixelated polarizer array (PPA) 1204 (Fig 2 and ¶ [0022]). Rozploch et al teaches a device 15 with camera 152 (equivalent to the polarimeter 1001) to include a linear-polarization filter 160 (equivalent to the pixelated polarizer array 1204), described to filter out reflections on the glass and uses pixel analysis (Figs 2-4 and col 5 ln 44-58, col 12 ln 1-12). However, functional details of the linear-polarization equivalent to the function of applicant’s PPA 1204 (¶ [0032] and Fig 3) were better described in Kasahara et al. 
Kasahara et al describes the image capturing unit 10 (equivalent to the polarimeter 1001) to include an optical filter 13 that contains a polarization filter 132 (equivalent to the pixelated polarizer array 1204), described as “area division polarization” organized as “two-dimensionally arrayed in accordance with the pixels of the image” (Figs 1a, 1b and col 3 ln 13-15, 33-52). The citation of Kasahara et al was selected because it describes analogous technological details disclosed by applicant’s PPA 1204 (¶ [0032] and Fig 3) even though the independent claims are currently written broadly and could be interpreted equivalent under Rozploch et al. Kasahara et al is analogous art to Rozploch et al as both integrate the use of a polarization filter into the camera. It is obvious to one of ordinary skill in the art to combine these two camera designs and the processing of the polarization image data, although data processing is described in detail using Kasahara et al to match the teachings of the applicant’s invention.
Applicant’s response and amended claims do not provide sufficient claim language with supportive evidence to overcome the 35 USC §103 rejection.
	No further arguments were presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al (US 9953210) in view of Kasahara et al (US 9674459).
Regarding Claim 1, Rozploch et al teach a method of detecting objects behind substantially transparent surfaces (method for visually inspecting inside vehicle; col 10 ln 53-64), the method comprising: recording raw image data of the surface using a polarimeter with pixelated polarizer array architecture, the pixelated polarizer array internal to the polarimeter (device 15 includes a camera 152 with a linear-polarization filter 160 is triggered to record image of a vehicle windshield; Figs 1, 2 and col 5 ln 44-58, col 8 ln 38-53, col 10 ln 4-9); obtaining polarized images using the polarimeter (device 15 with camera 152 (polarimeter, defined as digital camera) is used to create polarized light images with pixels used to identify Haar-features; Figs 1-4 and col 10 ln 4-9, col 12 ln 1-21); reducing glare in the polarized images to form enhanced contrast images (computer system 154 uses algorithm for image processing 34 including reducing glare in polarized image, which creates enhanced contrast; col 10 ln 17-21, col 11 ln 1-15); detecting persons or objects behind the surface from the enhanced contrast images (computer system 154 uses algorithm for image processing 34 including detection of individuals inside vehicle behind the imaged windshield; col 10 ln 17-21).  
Rozploch et al does not teach recording raw image data of the surface using a polarimeter with pixelated polarizer array architecture, the pixelated polarizer array internal to the polarimeter.
Kasahara et al is analogous art pertinent to the problem addressed in this application and teaches recording raw image data of the surface using a polarimeter with pixelated polarizer array architecture, the pixelated polarizer array internal to the polarimeter (image capturing unit 10 (polarization camera, polarimeter as described in specification) includes optical filter 13 with a polarization filter 132 (equivalent to the pixelated polarizer array 1204) for imaging pixels that are two-dimensionally arrayed (pixelated polarizer array architecture); Fig 1a-1c and col 2 ln 65 – col 3 ln 40) and obtaining polarized images (polarized images are obtained; Fig 1a, b and col 3 ln 13-15, 33-52, col 4 ln 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rozploch et al with Kasahara et al including recording raw image data of the surface using a polarimeter with pixelated polarizer array architecture, the pixelated polarizer array internal to the polarimeter. Use of a polarimeter with pixelated polarizer array architecture allows for polarization analysis and enhancement of an image at the individual pixel level, as recognized by Kasahara et al (col 2 ln 7-10).

Regarding Claim 2, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach the object is a human and the surface is the windshield or window of an automobile (image processing includes detection of individuals inside a vehicle, with images taken of a windshield or window of an automobile; col 8 ln 49-53).  
Regarding Claim 3, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach further comprising displaying the enhanced contrast images to a user (images may be displayed to access control personnel, such as operator of camera; col 10 ln 57-60).  
Regarding Claim 4, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach further comprising annunciating a detected person to a user (notification of vehicle occupants can be issued through an alarm to appropriate personnel; col 15 ln 61 – col 16 ln 9).  
Regarding Claim 5, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach using a human face detected as input to a facial recognition system (the image processing component 34 can include facial recognition programming for the detected face; col 16 ln 54-58).  
Regarding Claim 6, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach further comprising mounting the polarimeter on a pole or in a car (the camera 152 with linear polarization filter 160 can be mounted to pole 151; Fig 2 and col 5 ln 10-20).  
Regarding Claim 8, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Rozploch et al teach further comprising employing an external source of illumination (illumination device 153 are external to camera and are synchronized with camera; Fig 2 and col 5 ln 27-37).  
Regarding Claim 9, Rozploch et al in view of Kasahara et al teaches the method of claim 8 (as described above), where Rozploch et al teach wherein a polarization state of the external illumination is optimized to further reduce glare (the illumination device 153 is optimized for lighting conditions to facilitate accurate and clear image capture, thereby to further reduce glare; col 5 ln 66 – col 6 ln 3).  
Regarding Claim 10, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above), where Kasahara et al teach wherein the surface is water (surface is water, including black ice, as it creates a reflection on the road; col 18 ln 10-16).  

Claims 7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al (US 9953210) in view of Kasahara et al (US 9674459) and in further view of Pau et al (US PG PUB 2018/0180486).
Regarding Claim 7, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above).
Rozploch et al in view of Kasahara et al does not teach wherein the polarimeter is handheld and operated by a user from a side of a road.  
Pau et al is analogous art pertinent to the problem addressed in this application and teaches wherein the polarimeter is handheld and operated by a user from a side of a road (the optical sensor array and image signal processor (polarimeter) can be stacked and packed together in a cell phone camera, which a user could foreseeably operate from a side of a road; ¶ [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rozploch et al and Kasahara et al with Pau et al including the polarimeter is handheld and operated by a user from a side of a road. Polarization features in a camera are often used by photographers to reduce glare and improve contrast and incorporation of such features into a cell phone camera advance the cell phone camera technology, as recognized by Pau et al (¶ [0004], [0045]).
Regarding Claim 11, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above).
Rozploch et al in view of Kasahara et al does not teach wherein the step of reducing glare in the polarized images to form enhanced contrast images comprises selecting an optimal pixel from within a super pixel of polarizing filters and displaying the optimal pixels.
 Pau et al is analogous art pertinent to the problem addressed in this application and teaches  wherein the step of reducing glare in the polarized images to form enhanced contrast images (polarizer with a camera is used to reduce glare and improve image contrast; ¶ [0004]) comprises selecting an optimal pixel from within a super pixel of polarizing filters and displaying the optimal pixels (four optical filters 501, 502, 503, 524 form a super-pixel and are used to create an ideal response for the optical filter to display optimal pixels; ¶ [0010]-[0012], [0041]).  
Regarding Claim 14, Rozploch et al in view of Kasahara et al, and Pau et al teaches the method of claim 11 (as described above), where Pau et al teaches a super pixel comprises four pixels, the four pixels polarized at 0, 45, 90, and 135 degrees, respectively (the four optical filters that form a super-pixel has a linear polarizer at 0, 45, 90 and a circular polarizer that includes 135 degrees; ¶ [0040]-[0041]).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al (US 9953210) in view of Kasahara et al (US 9674459), Pau et al (US PG PUB 2018/0180486) and in further view of Li et al (CN 106846258).
Regarding Claim 12, Rozploch et al in view of Kasahara et al and Pau et al teaches the method of claim 11 (as described above).
Rozploch et al in view of Kasahara et al and Pau et al does not teach wherein the step of selecting an optimal pixel from within a super pixel of polarizing filters comprises determining which individual pixel within the super pixel has the lowest value, and selecting that pixel value for display.
Li et al is analogous art pertinent to the problem addressed in this application and teaches   wherein the step of selecting an optimal pixel from within a super pixel of polarizing filters comprises determining which individual pixel within the super pixel has the lowest value, and selecting that pixel value for display (super-pixel processing of polarization image data includes determining the pixel value of the block with the minimum value of each block pixel for the image display; step 2a; ¶ [0027]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rozploch et al, Kasahara et al and Pau et al with Li et al including determining which individual pixel within the super pixel has the lowest value, and selecting that pixel value for display. Selecting a pixel with a lowest value is a means to improve light values in an image and assist in anti-haze imaging, thereby improving contrast, as recognized by Li et al (¶ [0002]-[0004]).
Regarding Claim 13, Rozploch et al in view of Kasahara et al, Pau et al and Li et al teaches the method of claim 12 (as described above), wherein Li et al teaches the step of selecting an optimal pixel from within a super pixel of polarizing filters further comprises repeating, for every super pixel in a region of interest, the steps of selecting an optimal pixel from within a super pixel of polarizing filters, determining which individual pixel within the super pixel has the lowest value, and selecting that pixel value for display (the block processing for replacing the pixel value of the block with the minimum value of each block pixel is repeated for the entire image so the area characteristics are of the pixel of each block; ¶ [0027]-[0028]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al (US 9953210) in view of Kasahara et al (US 9674459), Pau et al (US PG PUB 2018/0180486) and in further view of Fattal et al (WO 2018067752).
Regarding Claim 15, Rozploch et al in view of Kasahara et al and Pau et al teaches the method of claim 11 (as described above).
Rozploch et al in view of Kasahara et al and Pau et al does not teach where the pixels in the pixelated polarizer array are oriented at - 20, -10, 0, 10, and 20 degrees.  
Fattal et al is analogous art pertinent to the problem addressed in this application and teaches where the pixels in the pixelated polarizer array are oriented at - 20, -10, 0, 10, and 20 degrees (the propagation angle of the guided polarized light 104 may be arbitrarily chosen (including -20, -10, 0, 10, and 20 degrees) as long as it is less than the critical angle of total internal reflection within the light guide 110; Fig 3a and ¶ [0044]).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rozploch et al, Kasahara et al and Pau et al with Fattal et al including where the pixels in the pixelated polarizer array are oriented at - 20, -10, 0, 10, and 20 degrees. Use of variable degrees for the polarization of light may reduce the required light that is polarized, thereby improving the energy efficiency and allowing for low light settings, as recognized by Fattal et al (¶ [0027]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al (US 9953210) in view of Kasahara et al (US 9674459) and in further view of Grau (CN 101218522).
Regarding Claim 16, Rozploch et al in view of Kasahara et al teaches the method of claim 1 (as described above).
Rozploch et al in view of Kasahara et al does not teach wherein the step of reducing glare in the polarized images to form enhanced contrast images comprises computing an image comprising a weighted sum of reported intensities from a super-pixel that minimizes glare.
Grau is analogous art pertinent to the problem addressed in this application and teaches wherein the step of reducing glare in the polarized images to form enhanced contrast images comprises computing an image comprising a weighted sum of reported intensities from a super-pixel that minimizes glare (the four pixels that form one super pixel of the polarization image are analyzed with a weighted sum so polarized light intensity along with angle orientation are either displayed or suppressed; ¶ [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rozploch et al and Kasahara et al with Grau including computing an image comprising a weighted sum of reported intensities from a super-pixel that minimizes glare. Use of a weighted sum from the super pixel improves the polarized light intensity and can reduce the reflection of light, thereby improving the quality of the image, as recognized by Grau (¶ [0032]).
Regarding Claim 17, Rozploch et al in view of Kasahara et al and Grau teaches the method of claim 16 (as described above), where Grau teaches further comprising determining the optimal angle of polarization to reduce glare as the angle orthogonal to the angle of polarization reported for each pixel of the polarimeter (the angle of polarization for each pixel is realized by 90 or 45 degrees from the polarization sensor; Fig 1b, 6 and ¶ [0070], [0075]).
Regarding Claim 18, Rozploch et al in view of Kasahara et al and Grau teaches the method of claim 16 (as described above), where Grau teaches wherein a rotating retarder (scattering plate 701 that can rotate; Fig 7 and ¶ [0076]) is placed in front of the PPA and rotated to optimally minimize glare (the scattering plate 701 is placed in front of filter 700 from where light enters and rotates, which is used to improve contrast Fig 7 and ¶ [0076]).  
Regarding Claim 19, Rozploch et al in view of Kasahara et al and Grau teaches the method of claim 18 (as described above), where Grau teaches wherein the rotating retarder is dynamically positioned (scattering plate 701 can rotate with the filter 700, independent of the filter 700 or not rotate, corresponding to dynamically positioned; Fig 7 and ¶ [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aycock et al (WO 2016/076936) teaches a glare management method and system with a polarimeter with an integrated focal plane array to capture images of the environment which is connected to a signal processing unit used to analyze the polarized imaged.
Powers et al (CN 102066992) teaches a glare management process for polarized images of transparent surfaces including changes of the incident light angle that reflects off the diffusion polarization filter.
Tillotson et al (US PG PUB 2015/0219498) teaches a system and method of analyzing polarimetry image data and includes a rotating polarizer used with the camera and analysis of the data from multiple camera images taken at different angles of the scene.
Katsumi (JP 2011029903) teaches an image capturing unit with polarizer plate that creates plurality of polarization directions in front of an imaging lens and an image is captured while the polarizer plate is rotated.
Asano (JP 2015148498) teaches the polarization images are captured in optically different states, including 0, 45, 90 and 135 degrees.
Jiao et al (CN 104463210) teaches polarized imaging with a super pixel block that is analyzed for a weighted sum of the pixel intensity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667